DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on January 26, 2022.  Claims 1, 2, and 5-21 are currently pending.  Claims 1, 2, and 5-7 are under examination.
Any rejections or objections not reiterated below are hereby withdrawn.
Withdrawal of Rejections



The rejection of claims 2, 5 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claims.
Election/Restrictions
Claims 1, 2, 6, and 7 are allowable. The restriction requirement between groups I and V, as set forth in the Office action mailed on June 21, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 21, 2021 is partially withdrawn.  Claims 15-21, directed to a method of using are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8-14, directed to different structures and uses thereof are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mrs. Chalin A. Smith on February 24, 2022.
The application has been amended as follows: 
Please replace the claims as below:
1. (Currently Amended) An engineered decarboxylase polypeptide that catalyzes the decarboxylation of L-aspartic acid to produce β-alanine, wherein said polypeptide comprises an X109T substitution relative to SEQ ID NO: 2, further wherein said amino acid sequence is selected from the group consisting of SEQ ID NOs: 44, 48, 50, 52, 54, 60, 142, 144, 146, 148, 150, 152, 154, 156, 158, 160, 162, 164, 166, 168, 170, 172, 174, 176, 178, 180, 182, 184, 186, 188, 190, 192, 194, 196, 198, 200, 202, 204, 206, 208, 210, 212, 214, 216, 218, 220, 222, 224, 226, 228, 230, 232, 234, 236, 238, 240, 242, 244, 246, 248, 250, 252, 254, 256, 258, 260, 262, 264, 266, 268, 270, 272, 274, 276, 278, 280, 282, 284, 286, 288, 290, 292, 294, 296, 298, 300, 302, 304, 306, 308, 310, 312, 314, 316, 318, 320, 322, 324, 326, 328, 330, 332, 334, 336, 338, 340, 342, 344, 346, 348, 350, 352, 354, 356, 358, 360, 362, 364, 366, 368, 370, 372, 374, 376, 378, 380, 382, and 384.

3. (Canceled) 
4. (Canceled) 

5. (Canceled) 
6. (Previously Presented) The engineered decarboxylase polypeptide of claim 1, wherein said polypeptide is, under suitable reaction conditions, capable of decarboxylating L-aspartic acid to produce β-alanine at greater activity and/or stability than the wild type L-aspartate-α-decarboxylase derived from Corynebacterium glutamicum set forth in SEQ ID NO: 2. 
7. (Previously Presented) A polypeptide immobilized on a solid material by a chemical bond or a physical adsorption method, wherein the polypeptide comprises the decarboxylase polypeptide according to claim 1.
8. -14. (Cancelled) 
15. (Previously Presented) A process of preparing a compound of formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R is an optionally substituted or unsubstituted C1-C8 hydrocarbyl, or an optionally substituted or unsubstituted aryl or heteroaryl; wherein the process comprises the step of contacting, under suitable reaction conditions, the amino acid substrate of formula (II): 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


16. (Previously Presented) The process of claim 15, wherein the product of formula (I) is γ-aminobutyric acid: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 .
17. (Previously Presented) A process for preparing a compound of formula A2, β-alanine:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein the process comprises the step of contacting, under suitable reaction conditions, a compound of formula A1 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

with an engineered decarboxylase polypeptide of claim 1 and converting said compound of formula A1 to a compound of formula A2.
18. (Previously Presented) The process of claim 15, wherein the reaction solvent is selected from the group consisting of comprises water, methanol, ethanol, propanol, isopropanol, isopropyl acetate, dimethyl sulfoxide (DMSO) and dimethylformamide (DMF).
19. (Previously Presented) The process of claim 15, wherein the reaction conditions include a temperature of 10 °C to 60 °C.
20. (Previously Presented) The process of claim 15, wherein the reaction conditions include a pH of 4.0 to pH 8.0.

22. (New) An engineered decarboxylase polypeptide that catalyzes the decarboxylation of L-aspartic acid to produce β-alanine, wherein said polypeptide comprises the amino acid sequence set forth in SEQ ID NO: 4.
Allowable Subject Matter
Claims 1, 2, 6, 7, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the engineered decarboxylase polypeptide that catalyzes the decarboxylation of L-aspartic acid to produce β-alanine, wherein said polypeptide comprises an X109T substitution relative to SEQ ID NO: 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 25, 2022
/ANAND U DESAI/Primary Examiner, Art Unit 1656